                                                                                       -I        ..., (")
                                                                                                     Cl                   r;x,        0             ::r ::i
                          Case 1:18-cv-01942-VSB Document 29-3 Filed~ 10/28/19  o..,. 1nof 5t,J
                                                                               Page
                                                                                       Cl
                                                                                       .....
                                                                                                 FT1
                                                                                                 .., C:                                             0("")



             ~
                                                                       U'> :!i


                                                                                        ....,,
                                                                                                     -<
                                                                                                     ,,,
                                                                                                     ::Q
                                                                                                                    -1"'00t-A <T
                                                                                                                    ~l):,i.u
                                                                                                                                             0  ~
                                                                                                                                            ::Qo~
                                                                                                                                                    :z:r
                                                                                                                                                    ::r~
                                                                                                                                                    o  ....      3S
                         OCT 2 0 2008
        ·~                                                                              :I>                                                         C: X,
                                                                                                                    e.C'IHl" "t\J~C() ~
'   '
                                                                                        0            n
                                                                                                     0
                                                                                                                    -o,,,OW O~I""~
                                                                                                                                                    -i,.,
                                                                                                                                                    :I:  ....,
                                                                                                     ...
                                                                                                     :,ti
                                                                                                     0
                                                                                                     :z:
                                                                                                     c:"I
                                                                                                                    i::11,:,,11 ..
                                                                                                                    ~-.Olt,J       0  0:z:
                                                                                                                                            ~t,A~   ("') X,
                                                                                                                                                    0,,,
                                                                                                                                                    C:   :z:
                                                                                                                    ""OC<l.f' -1.JClt,AC ::         %    ('"')
                                                                                                                                                    -i :I:
                                                                                                                          --.J  o:z
                                                                                        ....
                                                                                        w
                                                                                                     ....w....,     w
                                                                                                                    '-" ~
                                                                                                                        0--f'-l>O     ~::Q
                                                                                                                                           :t
                                                                                                                                      --.J ~        -< ...
                                                                                                                                                    ... ("")
                                                                                                                                                    :z:~
                                                                                                     .8
                                                  IIIU I
                                                                                        ct            0                   c,J    :I   C(I           L-<
                                                                                        c0                                                               ,...
                                                                                                                                                         ,:-:,
                                                                                                                                                         :,<:


                                                     009MU8
                                    MORTG AGE AND SECURI TY AGREE MENT
                         ON PROPER TY IN ALLENH URST, MONMO UTH COUNT Y, NEW JERSEY

                 Date:                as of October 10, 2008

                 MORTG AGEE:           BANCO POPULAR NORTH AMERICA, a c                                                    tion organized and
                                       existing under the laws of the State of New                                       , 'th offices at 120
                                                    th
                                       Broadwa y, 16 Floor, New York, New York l '

                 MORTGAGOR:             SAMUE L CHERA AND ARLEN                                                    , , husband and wife, who
                                        reside at 229 Allen A venue, Allen                                        nmouth County, New Jersey
                                        07711



                 MORTG AGED             Municipa lity:
                 PREMIS ES              County:
                                        State:

                                                           4.·
                                        Common Name:
                                                         0.'-,   "'111       Allen Avenue
                                                                         Allenhurs t, Monmou th County, New Jersey 07711

                                        Tax M ~     es· nation: Tax Block 15, Lot 15
                                                               Allenhurs t, Monmou th County, New Jersey

                                                  • ignation:            Attached hereto as Schedule "A"

                          1.   • •          N DOCUM ENTS.
                               1.            KIDS WORLD OF THE BRONX , INC., d/b/a KIDS R US ffF
                 THE BRONX , I          (Borrower) is indebted to Mortgage e in the principal sum of TWO
                 MILLION SIX HUNDR ED THIRTY-TWO THOUSAND FIVE HUNDRED SIXTY-SIX AND
                 95/100 ($2,632,566.95) DOLLA RS, together with interest thereon, the foregoing being owed under
                 a certain term loan in the amount of TWO MILLIO N SIX HUNDR ED THIRTY-TWO
                 THOUSA ND FIVE HUNDR ED SIXTY-S IX AND 95/100 ($2,632,566.95) DOLLARS (such
                  term loan, together with all extension s, modificat ions [includin g modifica tions increasing or
                  decreasing the amount thereof], refinancings, replacements, renewals and/or redatings thereof, being
                  hereinaft er collective ly called the "Term Loan").

                                 (b)   The Term Loan is evidenced by Borrower's certain TWO
                  MILLION SIX HUNDR ED THIRTY-TWO THOUSAND FIVE HUNDRED SIXTY-SIX AND
        Case 1:18-cv-01942-VSB Document 29-3 Filed 10/28/19 Page 2 of 5



        1N WITNESS WHEREOF, Mortgagor, intending to be legally bound, has duly executed
and lklivcred this Mortgage and Security Agreement as of the day and year first above written.


\\'ITNl.'.:SS:


  LA-r½-                                           _if~~
                                                  SAMUEL CHERA

WITNESS:




                                             31
                           Case 1:18-cv-01942-VSB Document 29-3 Filed 10/28/19 Page 3 of 5
           I



                                              11111111111111111
                                                 00AE68




                  -~.dhf N. Malyska, Esq.'~
                  L1                    RESTATEMENT AND AMENDMENT OF MORTGAGE
                                 WHICH WAS DATED OCTOBER 10, 2008, AND WAS RECORDED
                                  AS INSTRUMENT NO. 2008110174, ON OCTOBER 20, 2008, IN
                                   MONMOUTH COUNTY MORTGAGE BOOK NO. OR-8743,
                                                AT PAGE 9046 ET SEQ.

                                       AFFECTING PROPERTY DESIGNATED A
                           229 ALLEN A VENUE (TAX BLOCK 15, LOT 15) ONT                              APSOF
                           BOROUGH OF ALLENHURST, MONMOUTH COUN                                     JERSEY

                  Date:                 as of May 18, 2009

                  MORTGAGEE:              BANCO POPULAR NORTH                         , a corporation organized and
                                          existing under the laws of the       e of New York, with offices at 120
                                          Broadway, 16th Floor, New Yor          York 10271

                  MORTGAGOR:                                                   NE CHERA, husband and wife, who
                                          reside at 229 Allen A            llenhurst, Monmouth County, New Jersey
                                          07711


             MORTGAGED                    Municipal·              Borough of Allenhurst
             PREMISES                     County:                 Monmouth
M CLAIRE FRENCH, CTY C:LK
 MONMOUTH GOUNTY,MJ                       State:                  New Jersey 07711
    IHSTRUMEMT HUMBER
                                                       ame:       229 Allen Avenue
  2009067999
        RECORDED OH                                               Allenhurst, Monmouth County, New Jersey 07711
Jun 17,. 2009
 3:43:55 PM                                   Map Designation: Tax Block 15, Lot 15
BOOK:OR-8780                                                  Allenhurst, Monmouth County, New Jersey
  PAGE:2241
   Total Pa!les: 36                       Legal Designation:      Attached hereto as Schedule "A"
(:OUI-ITY RECORDitlG   $390.00
FEES                                                WITNESSES THAT:
TDTAL PAID            $390.00
                          (a)    WHEREAS, as more fully set forth in the first above captioned Mortgage and
                  Security Agreement dated October 10, 2008, and recorded as Instrument No. 2008110174, on
                  October 20, 2008, in Monmouth County Mortgage Book No. OR-8743, at Page 9046 et seq.
                  (hereinafter the "2008 Mortgage"), KIDS WORLD OF THE BRONX, INC., d/b/a KIDS
                  WORLD, a New York corporation bearing Federal Employer Identification Number XX-XXXXXXX
Case 1:18-cv-01942-VSB Document 29-3 Filed 10/28/19 Page 4 of 5
       Case 1:18-cv-01942-VSB Document 29-3 Filed 10/28/19 Page 5 of 5



       IN WITNESS WHEREOF, Mortgagor, intending to be legally bound, has duly executed
and delivered this Mortgage and Security Agreement as of the day and year first above written.


WITNESS:


                                                   ~1/J~~
                                                  SAMUEL CHERA

WITNESS:




                                             32
